Citation Nr: 0602682	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  02-10 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for residuals of a left 
knee ligamentous injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel
INTRODUCTION

The veteran had active service from November 1993 to July 
2000, and 13 years, 10 months, and 7 days, of prior active 
service the specific dates of which have not been determined.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2001 decision by the Roanoke, Virginia, Regional 
Office (RO).

In February 2003, the appellant testified during a hearing 
before the undersigned Veterans Law Judge; a transcript of 
that hearing is of record. 

In June 2004, the Board remanded these matters to the RO for 
further action.  After accomplishing the requested action to 
the extent possible, the RO continued the denial of each 
claim (as reflected in the January 2005 supplemental SOC 
(SSOC)) and returned these matters to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  A chronic disability manifested by recurrent migraine-
type headaches had its onset during the veteran's period of 
active military duty.

2.  The veteran does not currently have a left knee 
disability.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by recurrent, migraine-
type headaches was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).


2.  Service connection for a left knee disability is not 
established.  38 U.S.C.A. §§ 1110, 1110, 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claims for service 
connection for a headache disorder and a left knee disorder 
has been done.

Through a June 2004 notice letter and a January 2005 
supplemental statement of the case (SSOC), the RO notified 
the veteran and his representative of the legal criteria 
governing the claims, the evidence that had been considered 
in connection with the appeal, and the bases for the denial 
of the claims.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the June 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Furthermore, the 
veteran was requested to provide the RO with any evidence or 
information in his possession pertaining to his claims.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims.  
However, the claims file reflects that the veteran has 
submitted in support of his claims pertinent service medical 
records that he had in his possession.  As such, the Board 
finds the veteran to be on notice to provide any evidence in 
his possession that pertains to the claims, and on these 
facts, the RO's omission is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20. 1102 (2004).]

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the June 2001 rating action on appeal.  The Board finds that 
the lack of full, pre-adjudication notice in this appeal does 
not, in any way, prejudice the veteran.  In this regard, the 
Court has also held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that, with respect to the matters 
herein decided, any delay in issuing the section 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
each claim was fully developed and re-adjudicated after 
notice was provided.  

As indicated above, the June 2004 SSOC notified the veteran 
what was needed to substantiate his claims and also 
identified the evidence that had been considered with respect 
to the claims.  Furthermore, in the June 2004 notice letter, 
the RO advised the veteran of VA's responsibilities to notify 
and assist him in his claims.  After the notice letter and 
SSOC the veteran was afforded an opportunity to respond.  The 
veteran has not identified any medical treatment providers 
from whom he wanted the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with any claim 
currently under consideration.  The veteran's service medical 
records are associated with the claims file, as are treatment 
records from the VA and private medical providers.  The 
veteran has been afforded a VA requested QTC examinations in 
connection with his claims; the reports of which is 
associated with the claims file. Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional, existing 
evidence pertinent to the claims for service connection for a 
headache disorder or a left knee disorder that needs to be 
obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2005).

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims herein decided.  

II.  Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Congress has specifically limited entitlement to service- 
connection for disease or injury to cases where such have 
resulted in a disability. 38 U.S.C.A. §§ 1110, 1131. Hence, 
in the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection. Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Court has consistently held that, under 
the law cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service." Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability." 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases, including arthritis, are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. 
§§ 3.307(a)(3) 3.309(a).    

III.  Headaches

The veteran testified before the Board in February 2003 that 
he was treated for headaches during his military service.  He 
maintained that he experienced headaches throughout his 20-
years of military service.

The service records document that the veteran was treated for 
headaches in May 1988.  He was treated on an emergency basis 
for migraines reportedly lasting for nine days.  The veteran 
was treated again for headaches in May 1998 after taking 
medication and receiving a Typhoid vaccination.  The service 
treatment record documents a finding of possible tension 
headaches and possible vascular headaches.  The March 2000 
service separation examination is negative for findings of a 
headache disorder.  

Private treatment records dated within a year after discharge 
reveal treatment for migraine headaches.  Ingrid I. Chung, 
M.D., diagnosed the veteran with migraine headaches and 
prescribed him Imitrex for relief.  Dr. Chung's records show 
treatment from March 2001 to October 2002.

According to a letter from the Georgetown University 
Hospital, the veteran was treated for headaches beginning in 
April 2002.  According to the letter, the veteran had 
reported that the severe headaches began during service 
following a typhoid immunization.

The Board finds that the medical evidence supports the 
veteran's claim for VA compensation for chronic migraine-type 
headaches as being directly related to his period of active 
duty.  Although the diagnoses presented in service were not 
definitive as to whether or not the headaches were migraine 
or tension-related, there is sufficient continuity of 
symptomatology demonstrated by his ongoing treatment for 
recurring headaches following his separation from service to 
link his current diagnosis of migraines with the headaches 
shown in his service medical records.  

The Board has considered the February 2001 VA requested QTC 
examination report in which the examiner concluded that there 
was no evidence to support a diagnosis of migraine headaches.  
In light of the documented evidence of record that the 
veteran was treated for headaches during service, and has 
continued to be treated at private medical facilities that 
specialize in headaches and pain management, the Board finds 
that the QTC report finding lacks probative weight.

Therefore, resolving all doubt in the veteran's favor, the 
Board concludes that a grant of service connection for 
migraine headaches is warranted.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV.  Left Knee Disability

In this case, the service medical records show that the 
veteran was treated for complaints of left knee pain between 
1988 and 1999.  According to an October 1988 treatment 
record, the veteran was diagnosed with a left knee sprain and 
he was given crutches for several days.  Subsequent records 
show complaints of left knee pain, with a diagnosis of 
status-post left knee injury.  The March 2000 service 
separation examination was negative for findings of left knee 
abnormality.

According to a February 2001 VA requested QTC examination 
report, the examiner diagnosed the veteran with no current 
left knee disability.  The injury noted during service had 
resolved.  The x-ray findings of the left knee were found to 
be normal.

The evidence a left knee disorder or of a nexus between any 
currently present left knee disability and his military 
service is limited to the veteran's own statements. This is 
not competent evidence since laypersons, such as the veteran, 
are not qualified to render a medical diagnosis or an opinion 
concerning medical causation. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Accordingly, service connection is not in order for this 
claimed disability. In reaching this conclusion, the Board 
has considered the benefit of the doubt doctrine; however, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.








	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for chronic migraine-type headaches is 
granted.

Service connection for a left knee disorder is denied.  



____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


